The exact holding of the cases is stated by Mr. Morgan to be as follows: “The shape, style, and general contour of a steel pen, and the method of packing the same in small boxes of a certain shape and size, and these again in other larger ones of a certain shape and size, which boxes were covered with paper lithographed with certain devices, and lines of printing of certain directions and styles of letters, have been held to be, what is perhaps the best and most comprehensive term which can be used, — colorable imitations of each other, — and these form infringements upon the jus in rem of a trademark.”